Citation Nr: 1731229	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  14-29 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of left femur fracture surgery at a VA facility.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from January 1943 to February 1946.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.   

The Veteran's claim was remanded by the Board in December 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

VA provided the Veteran a VA medical examination in June 2016.  Pursuant to the December 2015 Board remand, in July 2016 the VA examiner provided an opinion regarding whether the Veteran's experienced additional disability due fault on the part of VA in its medical treatment of his fractured left femur.  However, the VA examiner stated that her opinion was provided based on the available medical records in VBMS.  She noted that there were no records from Clinton Veterans Center, the Kansas Soldiers' Home, Medicalodges Nursing Home or Dr. Cusick at the Kansas Orthopaedic Center.  

The Board notes that after the medical opinion was provided additional VA treatment records and records from Medicalodges Nursing Home were added to the file.  The Veteran's file was not returned to the VA examiner for review and an addendum opinion.  Accordingly, the Veteran's claim must be remanded for such review and addendum opinion.  

The Board additionally notes that the Veteran has emphasized several times that he received post-surgical treatment for his left femur from a Dr. Cusick at the Kansas Orthopaedic Center in June 2011, and February 2013.  The Veteran should be provided authorization forms and specifically requested to fill out such so that records may be requested from Dr. Cusick. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran authorization forms and request that he provide authorization so that VA may request copies of his records of treatment from Robert Cusick, M.D., of the Kansas Orthopaedic Center.  The Veteran should also provide authorizations so that VA can request copies of his treatment records from any other medical providers that are relevant to his claim.  

2.  When the above has been completed to the extent possible, provide the Veteran's file to the VA examiner who provided the July 2016 VA medical opinion regarding the Veteran's left femur fracture surgery.  After reviewing the Veteran's file the VA examiner should provide an addendum opinion to answer the following questions:

a.  Did the Veteran suffer additional disability specific to residuals of his fractured left femur as the result of hospital care, medical or surgical treatment furnished the Veteran by the Oklahoma City VA Medical Center or any other VA medical center?  In determining whether an additional disability exists, the examiner should address the Veteran's statements regarding physical limitations as a result of the surgery and overmedication subsequent to the surgery.  In addition, the examiner should address the Veteran's contention that the VA surgeon was forced to leave the surgery before its completion in order to receive medical care.

b.  If so, have any of the additional disabilities completely resolved without any further residual disability?  If so, when did they resolve?

c.  Was any additional disability proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination?

d.  Was any additional disability proximately caused by an event not reasonably foreseeable?  Was the risk of that event the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures?

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If the July 2016 VA examiner is unavailable, have another appropriate clinician review the record and provide the requested opinions. 
 
3.  When the above actions have been accomplished, re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.
 
The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




